DETAILED ACTION


Information Disclosure Statement
The information disclosure statement filed 12/18/19 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith. 
  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 8, 16, 17, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0264021 (“Hettich”) in view of U.S. Patent No. 6,289,558 (“Hammerslag”).
As regards claims 1 and 3, Hettich disclose an adjustable orthostatic intolerance system and garment that substantially discloses Applicants’ presently claimed invention.  More specifically, Hettich discloses a garment (10) comprising: a torso portion (16); a limb portion (constituted by leg portions 12, 14) connected to the torso portion (see Fig. 1); a first panel provided on the limb portion with a first zipper portion (26a) coupled to 
Hettich fails to disclose the first panel provided on the limb portion with a first lacing guide coupled to the first panel; the second panel provided on the limb portion with a second lacing guide coupled to the second panel; a cord extending between the first lacing guide and the second lacing guide; and a cord adjustment mechanism coupled to the cord, the cord adjustment mechanism configured to reduce an effective length of the cord extending between the first lacing guide and the second lacing guide such that the first panel is stretched and the first panel is drawn toward the second panel.  
However, Hettich discloses in para. [0012] that an adjustable means on either side of the garment extends along the entire length of the body and ends at the thigh circumference.  The adjustable mechanism(s) are attached to the elastic body fabric in such a manner as to pull the fabric to a higher tension and the brief to a reduced circumference.  Further disclosed in para. [0013] is that in an alternate embodiment,  the adjustable mechanism is interlacing and a means for discretely cinching, such as the BOA Lacing system that enables lacings to be tightened or loosened in discrete increments by rotating a knob in the desired direction.
As such, it would have been obvious to one having ordinary skill in the art before the effective time of filing to have substituted the zipper for an adjustable means such as a BOA lacing system in order achieve the predicable result of adjusting the degree of 
As regards claim 2, modified Hettick discloses garment of claim 1, the cord adjustment mechanism including a rotatable dial (knob 62), wherein rotation of the dial reduces the effective length of the cord extending between the first lacing guide and the second lacing guide such that the first panel is stretched and an amount of compression provided by the garment to a wearer is increased (when the zipper is closed compression within the garment is increased, thus when modified to include an alternate adjusting mechanism such as a BOA lacing system (see para. [0013] of Hettick), the lacking system brings the first and second panels together to increase compression within the garment).
As regards claim 4, modified Hettick discloses the garment of claim 1, wherein the first panel extends from the limb portion to the torso portion of the garment (see annotated Fig. 2 below.
As regard claim 5, modified Hettick discloses the garment of claim 4, wherein the first panel extends from a thigh portion to a buttocks portion of the garment (it is inherent that the first panel extends from a thigh portion around the back of the garment to a buttocks portion positioned in the rear of the garment, see the user in Fig. 1).
As regards claim 8, modified Hettick discloses the garment of claim 1, wherein the second panel is an elastic fabric panel (the garment is constructed from knitted spandex powernet, which is elastic, see para. [0029]).
As regards claims 16, 17 and 19, Hettich discloses an adjustable orthostatic intolerance system and garment that substantially discloses Applicants’ presently claimed invention.  More specifically, Hettich discloses a garment (10) configured to be worn by a human, the garment comprising: a torso portion (16); a limb portion (constituted by leg portions 12, 14) connected to the torso portion (see annotated Fig. 2 below), the limb portion defining an axis of elongation, wherein the limb portion is supple and flexible in all directions relative to the axis of elongation (the garment is constructed from knitted spandex powernet, see para. [0029], which is elastic and inherently supple and flexible in all directions including directions relative to the axis of elongation), at least one elastic panel provided on the limb portion (note the identification of first and second panels in annotated Fig. 2 below, wherein the panels comprise a first zipper portion 26a coupled to the first panel and a second zipper portion 26b coupled to the second panel portion. 
 Hettick fails to teach a lacing guide coupled to the at least one elastic panel or a first elastic panel and a second panel, wherein the lacing guide includes a first lacing guide coupled to the first elastic panel and a second lacing guide coupled to a second elastic panel; wherein the cord adjustment mechanism further includes a dial configured such that rotation of the dial retracts the cord within the cord adjustment 
However, Hettich discloses in para. [0012] that an adjustable means on either side of the garment extends along the entire length of the body and ends at the thigh circumference.  The adjustable mechanism(s) are attached to the elastic body fabric in such a manner as to pull the fabric to a higher tension and the brief to a reduced circumference.  Further disclosed in para. [0013] is that in an alternate embodiment,  the adjustable mechanism is interlacing and a means for discretely cinching, such as the BOA Lacing system that enables lacings to be tightened or loosened in discrete increments by rotating a knob in the desired direction.
While Hettick fails to specifically recite the components of the BOA lacing system, Hammerslag teaches a BOA lacing system comprising a lacing system having two opposed closure flaps (32 and 34) having guide members (50/52), a cord (constituted by lace 23) extending between the two closure flaps which may be tensioned to draw the flaps toward each and tighten the device on the user (see col. 4, lines 54-63); and a cord adjustment mechanism (tightening mechanism 25) coupled to the cord, the cord adjustment mechanism including a rotatable dial (knob 62), wherein rotation of the dial reduces the effective length of the cord extending between the first lacing guide and the second lacing guide the cord adjustment mechanism configured to reduce an effective length of the cord extending between the first lacing guide and the second lacking guide (see col. 10, lines 22-39), and the cord adjustment mechanism including a cord release mechanism, wherein activation of the cord release mechanism increases the effective length of the cord extending between the first lacing guide and 
As regards claim 20, modified Hettick discloses the garment of claim 16, wherein the at least one elastic panel extends from the limb portion to the torso portion of the garment (see annotated Fig. 2 below).

    PNG
    media_image1.png
    846
    1057
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 6, 7, 9, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786